Citation Nr: 0624535	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  95-33 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right lower 
extremity disability, other than the neurovascular disorder 
of the right lower extremity already service-connected.

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from March 1945 to August 
1945 and from August 1946 to March 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Regional 
Office (RO) that denied the claims for the benefits set forth 
above.  

This case was originally before the Board in September 1997, 
at which time, in pertinent part, it denied service 
connection for a right lower extremity disability, other than 
the neurovascular disorder of the right lower extremity 
already service-connected and a cervical spine disability.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In an Order dated 
April 24, 2001, the Court vacated the Board's September 25, 
1997 decision and remanded the case to the Board for 
consideration of the veteran's claims in light of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002).  

By decision in April 2003, the Board, in pertinent part, 
denied the veteran's claims for service connection for a 
right lower extremity disability, other than the 
neurovascular disorder of the right lower extremity already 
service-connected, and a disability of the cervical spine.  

The Board points out that it adjudicated many other issues in 
its April 2002 and April 2003 decisions.  The veteran 
appealed the April 2003 decision to the Court which, by Order 
dated April 27, 2004, granted a Joint Motion for Partial 
Remand to the Board (Joint Motion), and vacated that part of 
the Board's decision that denied service connection for a 
right lower extremity disability, other than the 
neurovascular disorder of the right lower extremity already 
service-connected and a disability of the cervical spine.  In 
addition, it was noted that the remaining issues that had 
been on appeal to the Court were dismissed.  In October 2004, 
the Board remanded the issues set forth on the cover page for 
additional development of the record and to ensure due 
process.

The Board's April 2003 determination remanded the issues of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability and 
entitlement to special monthly compensation on account of the 
need for the regular aid and attendance of another person or 
on account of being housebound.  By rating action dated in 
April 2003, the RO, in pertinent part, granted the claim for 
a total rating.  By letter dated in July 2003, the veteran 
withdrew his appeal for special monthly compensation.  The 
Board points out that the October 2004 decision also granted 
service connection for a disability of the lumbar spine.  
Accordingly, this decision is limited to the issues set forth 
on the cover page.  

In a statement dated in January 2006, the veteran referred to 
claims for service connection for leukemia, restless leg 
syndrome, osteoarthritis, fibromyalgia, osteoporosis, 
hypothyroidism, chronic obstructive pulmonary disease, 
cardiovascular disease, dermatophytosis, interstitial lung 
disease, peripheral neuropathy, footdrop, a disability 
manifested by urinary incontinence, muscle weakness of the 
total body, fungal nail lesions of the hand and feet, hearing 
loss, hyperesthesia of the right lower extremity, chronic 
lymphangitis and tenosynovitis.  He also referred to a claim 
for special monthly compensation based on the need for aid 
and attendance or by reason of being housebound.  Finally, 
the veteran asserted that there was clear and unmistakable 
error in the adjudication of his claims filed in 1948 and 
1949.  Since these matters were not developed or certified 
for appeal, they are referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board 
must ensure that VA has met its responsibilities in the 
development of this case.  

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The Board observes that, in March 2006, the VA sent a letter 
to the veteran to comply with the decision in Dingess with 
regard to notice of assignment of a disability rating and 
effective date for an award of benefits.  In response to this 
letter, the veteran indicated that he had additional evidence 
for the VA to substantiate his claim.  This was received at 
the RO in April 2006, and at the Board approximately two 
months later.  No additional evidence has yet been received.

The veteran also asserts that service connection is warranted 
for additional disability of the right lower extremity other 
than the already service-connected neurovascular disorder of 
that extremity.  In its October 2004 remand, the Board 
directed the RO to schedule the veteran for an examination to 
determine the etiology of the veteran's right lower extremity 
disability.  No such examination has been conducted.  The 
Board is obligated by law to ensure that the RO complies with 
its directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, in the supplemental statement of the case issued 
in January 2006, the RO continued the denial of service 
connection for a disorder of the right lower extremity, other 
than the neurovascular disorder of the right lower extremity 
already service-connected.  It was noted that the service-
connected neurovascular disorder of the right lower extremity 
is evaluated as 60 percent disabling, and that it would 
result in pyramiding for the VA to grant service connection 
for another neurovascular disability of the right lower 
extremity.  See 38 C.F.R. § 4.14 (2005).  In addition, it was 
indicated that assigning an evaluation for another disability 
would violate the provisions of 38 C.F.R. § 4.68 (2005).  

It must be observed that the issue in this case involves 
service connection and not an increased rating for a 
disability.  Thus, both of the rationales cited by the RO in 
the January 2006 supplemental statement of the case are 
inappropriate to this case.  The Board notes that the veteran 
is entitled to a grant of service connection for whatever 
disabilities are related to service, and the question of what 
evaluation is to be assigned is not a factor in making that 
determination.  In addition, with respect to the argument 
concerning the amputation rule, the Board points out that the 
service-connected disability involves the entire right lower 
extremity, and that, under Diagnostic Code 5160, evaluations 
in excess of 60 percent may be assigned. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to submit any 
information or evidence he has to 
substantiate his claims.

2.  The veteran should then be afforded a 
VA examination by an appropriate 
specialist to determine the nature and 
etiology of all disabilities of the 
veteran's right lower extremity.  The 
examiner is requested to furnish an 
opinion concerning whether it is at least 
as likely as not that any additional 
current disability of the right lower 
extremity, other than the already 
service-connected neurovascular 
disability of the at extremity, is 
related to service, to include any trauma 
sustained in a parachute jump.  The 
examiner should distinguish the symptoms 
associated with the veteran's service-
connected neurovascular impairment of the 
right lower extremity.  The rationale for 
all opinions expressed must be set forth.  
All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

3.  Thereafter, the RO should 
readjudicate the issues on appeal, with 
consideration of all additional evidence 
received subsequent to the issuance of 
the most recent supplemental statement of 
the case.  If any benefit sought on 
appeal remains denied, the RO should 
issue a supplemental statement of the 
case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


